Title: From George Washington to Major General Stirling, 28 December 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord—
Head Quarters [Valley Forge] 28th December 1777. 5 OClock

When you shall have received certain intelligence of the Enemys retiring to Philadelphia—it will be expedient to march your Division and the different parties that were detached to join you with all convenient speed back to Camp—that they may as soon as possible be refreshed and provide for their Winter Shelter—this was intended to have been mentioned in this mornings Letter—but was omitted—I am—Your Lordships most obedt Servt

Go: Washington


The Parties mentd above are those from the difft Brigades.

